DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 August 2022 has been entered. Claims 1-20 remain pending in this application.  Claims 1-3, 7, 9-10, 15, 17-20 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. US 6,222,361 (Shimano) in view of English machine translation of Wolfgang et al. DE 102012208404 (Wolfgang).
Regarding claim 1, Shimano teaches (Fig. 10) an anisotropic-magnetoresistive (AMR) sensor with improved linearity, comprising:
a strip of magnetoresistive resistive material (see Fig. 10 - magnetoresistive sensor includes strips of magnetically sensitive portions 15d, 16d, and 17d) , the strip comprising a first section having a first constant width (see Fig. 10 – mid portion 15d) and a second section having a second constant width greater than the first constant width (see Fig. 10 – end portion 17d end portion of larger width), wherein the strip of magnetoresistive material is configured such that a supply voltage is applied to an input end of the second section (see col. 8, lines 53-55 – electrode 13d connected to constant voltage source.  Also see circuit schematic of Fig. 11), and wherein an output end of the second section is positioned between the input end of the second section and the first section (see Fig. 10 – output of the section 17d is considered the end away from electrode 13d and between input end of 17d and portion 15d).
Shimano teaches a magnetoresistive material but does not explicitly teach a first plurality of conductive strips arranged on the first section and oriented at a first angle relative to the strip of magnetoresistive resistive material; and
a second plurality of conductive strips arranged on the second section and oriented at a second angle relative to the strip of magnetoresistive resistive material.
Wolfgang teaches (Fig. 8) a first plurality of conductive strips arranged on the first section (see translation pgs. 7, lines 19-21 —in the AMR configuration additional barber pole structures are used and correspond to first plurality of conductive strips. These strips are understood to be positioned along section R1-1) and oriented at a first angle relative to the strip of magneto resistive material (see translation pgs. 7, lines 19-21 —in the AMR configuration additional barber pole structures are used and correspond to first plurality of conductive strips. These strips are inherently considered positioned at an angle since they will be positioned with respect to the strip of magnetoresistive material R1. The pending claim does not specify what the angle is); and
a second plurality of conductive strips arranged on the second section (see translation pgs. 7 lines 19-21 - in the AMR configuration additional barber pole structures are used and correspond to second plurality of conductive strips. These strips are understood to be positioned along section R1-2) and oriented at a second angle relative to the strip of magneto resistive material (see translation pgs. 7, lines 19- 21 —in the AMR configuration additional barber pole structures are used and correspond to second plurality of conductive strips. These strips are inherently considered positioned at an angle since they will be positioned with respect to the strip of magnetoresistive material R1. The pending claim does not specify what the angle or whether the second angle is the same or different from the first angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive material taught by Shimano to include the first and second plurality of conductive strips as taught by Wolfgang as the use of barber pole conductive strips are known in the art to be a means fabricate sensors and to rotate the current direction with respect to the magnetization direction as is known in the art and demonstrated by Wolfgang.
Regarding claim 3, Shimano teaches (Fig. 10) the AMR sensor of claim 1, wherein the strip of magnetoresistive resistive material further comprises a third section having a third constant width greater than the first constant width (see Fig. 10 – end portion 16d).
Shimano does not explicitly teach a third plurality of conductive strips oriented at a third angle relative to the strip of magnetoresistive resistive material.
Wolfgang teaches a third plurality of conductive strips oriented at a third angle relative to the strip of magneto resistive material (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to third plurality of conductive strips.  These strips are inherently considered positioned at an angle since they will be positioned with respect to the strip of magnetoresistive material.  The pending claim does not specify what the angle is).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive material taught by Shimano to include the third set of conductive strips as taught by Wolfgang in order to in order to rotate the current direction with respect to the magnetization direction as is known in the art.
Regarding claim 4, Shimano teaches the AMR sensor of claim 3, wherein the second constant width and third constant width are substantially the same (see Fig. 10 – 17d and 16d have same width W2.  Although Fig. 10 annotates width W2 with respect to portions 16a and 17a, it is understood to apply to 16d and 17d as well).
Shimano does not teach wherein the second angle and the third angle are substantially the same.
Wolfgang teaches wherein the second angle and the third angle are substantially the same (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and considered to have the same angle through across R1, thus making the second and third angle the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive material taught by Shimano to include the second and third set of conductive strips at the same angle as taught by Wolfgang in order to in order to rotate the current direction with respect to the magnetization direction as is known in the art.
Regarding claim 5, Shimano teaches the AMR sensor of claim 3, wherein, the first section is between the second and third sections (see Fig. 10 – 15d is between 16d and 17d).
Regarding claim 7, Shimano teaches the AMR sensor of claim 1, wherein the strip of magnetoresistive resistive material further comprises a third section of varying width connecting the first section and second section (see Fig. 10 – see varying width section between 17d and 15d).
Shimano does not explicitly teach a conductive material covering the third section.
Wolfgang teaches a conductive material covering the third section (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to plurality of conductive strips covering third section.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third section taught by Shimano to be covered by a conductive material as taught by Wolfgang as the use of barber pole conductive strips are known in the art to be a means to rotate the current direction with respect to the magnetization direction as is known in the art.
Regarding claim 8, Shimano teaches the AMR sensor of claim 1, further comprising a tapered end adjacent the second section (see Fig. 10 – tapered end of 13d is adjacent to 17d).

Claims 2, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. US 6,222,361 (Shimano) in view of English machine translation of Wolfgang et al. DE 102012208404 (Wolfgang) and in further view of English machine translation of Ito WO 2018116743 (Ito).
Regarding claim 2, Shimano in view of Wolfgang teaches the AMR sensor of claim 1, but does not teach wherein the first angle is opposite the second angle with respect to a line in-plane with the strip of magnetoresistive resistive material and perpendicular with the strip of magneto resistive material.
Ito teaches (Fig. 1) the first angle (see Fig. 1 – angle of barber pole electrodes 14) is opposite the second angle (see Fig. 1 – angle of barber pole electrodes 14 is opposite with angle of barber pole electrodes 15) with respect to a line in-plane with the strip of magneto resistive material and perpendicular with the strip of magneto resistive material (angle of electrodes 14, 15 opposite with respect to line in the plane of and perpendicular to the magnetoresistive strip 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plurality of conductive strips taught by Shimano in view of Wolfgang to have opposite angles as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 9, Shimano teaches (Fig. 10) an anisotropic-magnetoresistive (AMR) sensor with improved linearity, comprising:
a continuous strip of magnetoresistive resistive material (see Fig. 10 - magnetoresistive sensor includes strips of magnetically sensitive portions 15d, 16d, and 17d) having first and second portions, the first portion having a first constant width (see Fig. 10 – mid portion 15d) and the second portion having a second constant width different greater than the first width (see Fig. 10 – end portion 17d end portion of larger width) wherein the continuous strip of magnetoresistive material is configured such that a supply voltage is applied to an input end of the second portion (see col. 8, lines 53-55 – electrode 13a connected to constant voltage source.  Also see circuit schematic of Fig. 11), and wherein an output end of the second portion is positioned between the input end of the second portion and the first portion (see Fig. 10 – output of the section 17d is considered the end away from electrode 13a).
Shimano teaches the magnetoresistive material but does not explicitly teaches the first and second section are barber pole portions and first conductive strip angle and a second conductive strip angle different than the first conductive strip angle.
Wolfgang teaches the first and second sections are barber pole sections (see translation pg. 7, lines 19-21 – AMR characteristic stabilization includes Fig. 8 using additional barber pole structures.  Also see R1-1 and R1-2 are different width portions with barber pole structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sections of magnetoresistive material taught by Shimano to be first and second barber pole sections as taught by Wolfgang as the use of barber pole conductive strips are known in the art to be a means to rotate the current direction with respect to the magnetization direction as is known in the art.
Shimano in view of Wolfgang does not explicitly teaches a first conductive strip angle and a second conductive strip angle different than the first conductive strip angle.
Ito teaches (Fig. 1) the first conductive strip angle (see Fig. 1 – angle of barber pole electrodes 14) and a second conductive strip angle different than the first strip angle (see Fig. 1 – angle of barber pole electrodes 14 is opposite with angle of barber pole electrodes 15) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second portions taught by Shimano in view of Wolfgang to have conductive strips having  opposite angles as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 10, Shimano in view of Wolfgang teaches the AMR sensor of claim 9, but does not teach wherein the first angle is opposite the second angle with respect to a line in-plane with the strip of magnetoresistive resistive material and perpendicular with the strip of magnetoresistive resistive material.
Ito teaches (Fig. 1) the first angle (see Fig. 1 – angle of barber pole electrodes 14) is opposite the second angle (see Fig. 1 – angle of barber pole electrodes 14 is opposite with angle of barber pole electrodes 15) with respect to a line in-plane with the strip of magneto resistive material and perpendicular with the strip of magneto resistive material (angle of electrodes 14, 15 opposite with respect to line in the plane of and perpendicular to the magnetoresistive strip 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shimano to have conductive strips at opposite angles as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 11, Shimano teaches the AMR sensor of claim 9, wherein the AMR sensor further comprises a third barber pole portion having a third constant width greater than the first constant width (see Fig. 10 – end portion 16d). 
Shimano in view of Wolfgang does not teach a third conductive strip angle different than the first conductive strip angle.
As established with respect to claim 9 above, Ito teaches a conductive strip angle different than the first conductive strip angle (see Fig. 1 – angle of electrodes 14 and  15 are opposite).
As also established with respect to claim 9 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shimano in view of Wolfgang to have different angles than the other strips as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3). Such a modification would result in the third conductive strip angle being different than the first conductive strip angle.
Regarding claim 12, Shimano teaches (Fig. 10) the AMR sensor of claim 11, wherein the second constant width and third constant width are substantially the same (see Fig. 10 – 17d and 16d have same width W2.  Although Fig. 10 annotates width W2 with respect to portions 16a and 17a, it is understood to apply to 16d and 17d as well).
Shimano in view of Wolfgang does not teach wherein the second angle and the third angle are substantially the same .
Ito teaches wherein the second angel and the third angle are substantially the same (see Fig. 1 – portions of the  strips have same angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shimano in view of Wolfgang to include third strips at the same angle of the second angle as taught by Ito as the use of barber pole conductive strips are known in the art to be a means to rotate the current direction with respect to the magnetization direction as is known in the art and Ito teaches that the angle influences linearity. 
Regarding claim 13, Shimano teaches the AMR sensor of claim 11, wherein, the first barber pole portion is between the second and third barber pole portions (see Fig. 10 – 15d is between 16d and 17d).
Regarding claim 15, Shimano teaches the AMR sensor of claim 9, wherein the strip of magnetoresistive  material further comprises a section of varying width connecting the first barber pole portion and second barber pole portion (see Fig. 10 – see varying width section between 17d and 15d).
Shimano in view of Wolfgang does not explicitly teach the AMR sensor further comprises a conductive material covering the section of varying width.
Ito teaches conductive material covers the various section (see Fig. 1 –electrodes 14 and  15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the varying width section taught by Shimano in view of Wolfgang to be covered by conductive material as taught by Ito in order to form barber pole structures which are known in the art to be used to rotate the current direction with respect to the magnetization direction as is known in the art.
Regarding claim 16, Shimano teaches the AMR sensor of claim 9, further comprising a tapered end adjacent the second barber pole portion (see Fig. 10 – tapered end of 13d is adjacent to 17d).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. US 6,222,361 (Shimano) in view of English machine translation of Ito WO 2018116743 (Ito).
Regarding claim 17, Shimano teaches (Fig. 10) an anisotropic-magnetoresistive (AMR) sensor with improved linearity, comprising
an input signal terminal (electrode 13d);
an output signal terminal (electrode 13c); and
coupled between the input signal terminal and output signal terminal,  a strip of magnetoresistive material configured to provide a linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field (see Fig. 10 – magnetoresistive material 15, 16, 17), wherein:
the strip of magnetoresistive material comprises a first section having a first constant width (see Fig. 10 – mid portion 15d) and a second section having a second constant width greater than the first constant width (see Fig. 10 – end portion 17d end portion of larger width) and
the strip of magnetoresistive material is configured such that a supply voltage is applied to an input end of the second section (see col. 8, lines 53-55 – electrode 13a connected to constant voltage source.  Also see circuit schematic of Fig. 11), and an output end of the second section is positioned between the input end of the second section and the first section (see Fig. 10 – output of the section 17d is considered the end away from electrode 13a).
Shimano does not teach the linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field.
Ito teaches linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field (see Fig. 1 – opposite directions of barber pole electrodes 115 and 14 result by superposing positive change in resistance as shown in F1 with a negative change in resistance as shown in F2 to result in linear change F3.  See translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shimano to have opposite angles of barber pole structures as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 18, Shimano teaches the AMR sensor of claim 17, but does not teach wherein the strip of magnetoresistive material comprises means for providing a linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field, wherein a slope of the positive change in resistance as a function of applied external magnetic field has a different absolute value than a slope of the negative change in resistance as a function of applied external magnetic field.
Ito teaches (Fig. 1) the means comprises means for providing a linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field (see Fig. 1 – opposite directions of barber pole electrodes 115 and 14 result by superposing positive change in resistance as shown in F1 with a negative change in resistance as shown in F2 to result in linear change F3.  See translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3), wherein a slope of the positive change in resistance as a function of applied external magnetic field has a different absolute value than a slope of the negative change in resistance as a function of applied external magnetic field (see Fig. 3 – slope of F1 is different than slope of F2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shimano to have opposite angles of barber pole structures as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 19, Shimano teaches the AMR sensor of claim 18, wherein the strip of magnetoresistive material comprises multiple barber-pole AMR sensors (see Fig. 10 and plurality of devices).
Regarding claim 20, Shimano teaches the AMR sensor of claim 18, but does not teach wherein the strip of magnetoresistive material comprises multiple pairs of barber-pole AMR sensors having opposing barber pole configurations. 
Ito teaches (Fig. 1) the means comprises multiple pairs of barber-pole AMR sensors having opposing barber pole configurations (see multiple AMR pairs with different pole configurations.  Elements 10, 20, 30, 40 have elements respectively with different pole directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AMR sensor taught by Shimano to have multiple pairs of AMR sensors with opposing pole configurations as taught by Ito in order to achieve a more linear response as taught by Ito (see Fig. 3).

	Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record taken alone or in combination fails to teach wherein a combined length of resistive portions of the first section is between 1.2 and 40 times greater than a combined length of resistive portions of the second section and third section.
Regarding claim 14, the prior art of record taken alone or in combination fails to teach wherein a combined length of resistive portions of the first barber pole portion is between 1.2 and 40 times greater than a combined length of resistive portions of the second barber pole portion and third barber pole portion.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858